Citation Nr: 1450073	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  13-02 929	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES


1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for degenerative disc disease of the cervical spine.

4. Entitlement to service connection for degenerative disc disease and facet changes of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received written notification that the Veteran wishes to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, as reflected in an October 2014 Report of General Information Form (VA Form 21-0820), the Veteran contacted VA and stated that he wishes to withdraw this appeal.  The appeal withdrawal is in writing, and bears the Veteran's name, claim number, and a statement that the appeal is withdrawn.  See id.  As the appeal is withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


